
	

116 HR 4407 : SCORE for Small Business Act of 2019
U.S. House of Representatives
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 4407
		IN THE SENATE OF THE UNITED STATES
		October 22, 2019Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to reauthorize the SCORE program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the SCORE for Small Business Act of 2019. 2.SCORE Program provisions and requirements Section 8 of the Small Business Act (15 U.S.C. 637) is amended—
 (1)in subsection (b)(1)(B)— (A)by striking a Service Corps of Retired Executives (SCORE) and inserting the SCORE program described in subsection (c); and
 (B)by striking SCORE may and inserting the SCORE Association (as defined in subsection (c)) may; and (2)by striking subsection (c) and inserting the following:
				
					(c)SCORE program
 (1)DefinitionsIn this subsection: (A)SCORE AssociationThe term SCORE Association means the Service Corps of Retired Executives Association or any successor or other organization that enters into a cooperative agreement (as described under paragraph (2)) with the Administrator to operate the SCORE program.
 (B)SCORE FoundationThe term SCORE Foundation means an organization with a mission to support the SCORE Association and volunteers of the SCORE program.
 (C)SCORE programThe term SCORE program means the SCORE program authorized by subsection (b)(1)(B). (2)Cooperative agreementThe Administrator shall enter into a cooperative agreement with the SCORE Association to carry out the SCORE program, which shall include the following requirements:
 (A)Administrator dutiesThe Administrator shall— (i)conduct an annual financial examination of the SCORE Association to ensure that any costs paid for with Federal funds are allowable, allocable, and reasonable;
 (ii)for contracts entered into by the SCORE Association to provide goods or services for the SCORE program of a value greater than an amount determined by the Administrator, review and approve such contracts;
 (iii)establish a system through which the SCORE Association can provide documentation relating to such contracts; and
 (iv)within 30 days of the receipt of a quarterly report on the achievements of the SCORE program submitted by the SCORE Association, reconcile and differences between such report and the performance results of the SCORE program reported in a management information system of the Office of Entrepreneurial Development.
 (B)SCORE Association dutiesThe SCORE Association shall— (i)manage nationwide chapters of the SCORE program;
 (ii)develop guidance and provide annual training to employees of the SCORE Association on generating and using program income from the SCORE program;
 (iii)submit documentation to the Administrator verifying such annual training is completed; (iv)separate funds donated to the SCORE Association from program income and funds received pursuant to a cooperative agreement; and
 (v)establish requirements for volunteers participating in the SCORE program, including requirements that each such volunteer shall—
 (I)based on the business experience and knowledge of the volunteer— (aa)provide personal counseling, mentoring, and coaching on the process of starting, expanding, managing, buying, and selling a business at no cost to individuals who own, or aspire to own, small business concerns; and
 (bb)facilitate free or low-cost education workshops for individuals who own, or aspire to own, small business concerns; and
 (II)as appropriate, use tools, resources, and expertise of other organizations to carry out the SCORE program.
 (C)Joint dutiesThe Administrator, in consultation with the SCORE Association, shall ensure that the SCORE program and each chapter of the SCORE program—
 (i)develop and implement plans and goals to more effectively and efficiently provide services to individuals in rural areas, economically disadvantaged communities, or other traditionally underserved communities, including plans for electronic initiatives, web-based initiatives, chapter expansion, partnerships, and the development of new skills by volunteers participating in the SCORE program; and
 (ii)reinforce an inclusive culture by recruiting diverse volunteers for the chapters of the SCORE program.
 (3)Online componentIn carrying out this subsection, the SCORE Association shall make use of online counseling, including by developing and implementing webinars and an electronic mentoring platform to expand access to services provided under this subsection and to further support entrepreneurs.
 (4)AccountingNot later than 6 months after the date of the enactment of this subsection, the SCORE Association shall—
 (A)centralize all accounting and finance systems of each chapter of the SCORE program and develop a uniform policy and procedures to manage Federal funds; and
 (B)designate an employee of the SCORE Association to serve as a compliance officer to ensure expenditures of the SCORE program are fully compliant with any law, regulation, or cooperative agreement relating to the SCORE program.
							(5)Compensation
 (A)SalariesThe salary of an employee of the SCORE Association may not exceed the equivalent of the maximum rate of pay allowable for an individual in the career Senior Executive Service employed at the Small Business Administration.
 (B)Performance awardsThe SCORE Association may spend up to 1.5 percent of the aggregate salaries of employees of the SCORE Association on individual performance awards to employees of the SCORE Association, to be disbursed before the last day of the fiscal year, if not later than 60 days before disbursement the SCORE Association submits to the Administrator a report on the number and amount of such awards to be disbursed.
 (C)SCORE FoundationA member of the Board of Directors of the SCORE Association or an employee of the SCORE Association may not simultaneously serve on the Board of Directors of, or receive compensation from, the SCORE Foundation without written approval from the Administrator.
 (6)Whistleblower protection requirementsThe SCORE Association shall— (A)annually update all manuals or other documents applicable to employees and volunteers of the SCORE Association or the SCORE program to include requirements relating to reporting procedures and protectors for whistleblowers; and
 (B)conduct an annual training for employees and volunteers of the SCORE Association or the SCORE program on the requirements described in paragraph (1) and emphasize the use of the hotline established by the Office of the Inspector General of the Small Business Administration to submit whistleblower reports.
 (7)Published materialsThe SCORE Association shall ensure all published materials include written acknowledgment of Small Business Administration support of the SCORE program if such materials are paid for in whole or in part by Federal funds.
						(8)Privacy requirements
 (A)In generalNeither the Administrator nor the SCORE Association may disclose the name, address, or telephone number of any individual or small business concern receiving assistance from the SCORE Association without the consent of such individual or small business concern, unless—
 (i)the Administrator is ordered to make such a disclosure by a court in any civil or criminal enforcement action initiated by a Federal or State agency; or
 (ii)the Administrator determines such a disclosure to be necessary for the purpose of conducting a financial audit of the SCORE program, in which case disclosure shall be limited to the information necessary for the audit.
 (B)Administrator use of informationThis paragraph shall not— (i)restrict the access of the Administrator to SCORE program activity data; or
 (ii)prevent the Administrator from using SCORE program client information to conduct client surveys. (C)Standards (i)In generalThe Administrator shall, after the opportunity for notice and comment, establish standards for—
 (I)disclosures with respect to financial audits under subparagraph (A)(ii); and (II)conducting client surveys, including standards for oversight of the surveys and for dissemination and use of client information.
 (ii)Maximum privacy protectionThe standards issued under this subparagraph shall, to the extent practicable, provide for the maximum amount of privacy protection.
 (9)Annual reportNot later than 180 days after the date of the enactment of this subsection and annually thereafter, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the performance and effectiveness of the SCORE program, which may be included as part of another report submitted to such Committees by the Administrator, and which shall include—
 (A)the number of individuals counseled or trained under the SCORE program; (B)the number of hours of counseling provided under the SCORE program;
 (C)the number of local workshops; (D)the number of clients attending online and local workshops;
 (E)the number of unique clients served; (F)to the extent practicable, the demographics of SCORE program participants and volunteers, which shall include the gender, race, and age of each such participant or volunteer;
 (G)the cost to create a job, the cost to create a business, and return on investment; (H)the number of referrals to other resources and programs of the Administration;
 (I)the number of participants in the SCORE program receiving financial assistance, including the type and dollar amount, under loan programs of the Administration;
 (J)the results of SCORE program participant satisfactory surveys, including a summary of any comments received from such participants;
 (K)the number of new businesses started up by SCORE program participants; (L)the number of such new businesses realizing revenue growth;
 (M)to the extent practicable, the number of jobs created with assistance from the SCORE program; (N)the total cost of the SCORE program;
 (O)any recommendations of the Administrator to improve the SCORE program; and (P)an explanation of how the SCORE program has been integrated with other resource partners and related resources of the Administration.
							.
 3.Authorization of appropriations for the SCORE programSection 20 of the Small Business Act (15 U.S.C. 631 note) is amended by adding at the end the following new subsection:
			
 (h)SCORE programThere are authorized to be appropriated to the Administrator to carry out the SCORE program authorized by section 8(b)(1) such sums as are necessary for the Administrator to make grants or enter into cooperative agreements in a total amount that does not exceed $11,700,000 in each of fiscal years 2020, 2021, and 2022..
		4.Reporting requirements
			(a)Study and report on the future role of the SCORE program
 (1)StudyThe SCORE Association shall carry out a study on the future role of the SCORE program and develop a strategic plan for how the SCORE program will meet the needs of small business concerns during the 5-year period beginning on the date of the enactment of this Act, with specific objectives for the first, third, and fifth years of the 5-year period.
 (2)ReportNot later than the end of the 6-month period beginning on the date of the enactment of this Act, the SCORE Association shall submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report containing—
 (A)all findings and determination made in carrying out the study required under paragraph (1); (B)the strategic plan developed under paragraph (1); and
 (C)an explanation of how the SCORE Association plans to achieve the strategic plan, assuming both stagnant and increased funding levels.
 (b)Administrator report on leased spaceThe Administrator of the Small Business Administration shall submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report containing an assessment of the cost of leased space that is donated to the SCORE Association.
 (c)Online component reportBefore the last day of fiscal year 2020, the SCORE Association shall submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report on the effectiveness of the online counseling and webinars required under paragraph (3) of section 8(c) of the Small Business Act, as added by section 2 of this Act, including a description of—
 (1)how the SCORE Association determines electronic mentoring and webinar needs, develops training for electronic mentoring, establishes webinar criteria curricula, and evaluates webinar and electronic mentoring results;
 (2)the internal controls that are used and a summary of the topics covered by the webinars; and (3)performance metrics, including the number of small business concerns counseled by, the number of small business concerns created by, the number of jobs created and retained by, and the funding amounts directed towards such online counseling and webinars.
				5.Technical and conforming amendments
 (a)Small Business ActThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (1)in section 7 (15 U.S.C. 636)—
 (A)in subsection (b)(12)— (i)in the paragraph heading, by inserting program after SCORE; and
 (ii)in subparagraph (A), by striking Service Corps of Retired Executives and inserting SCORE program; and (B)in subsection (m)(3)(A)(i)(VIII), by striking Service Corps of Retired Executives and inserting SCORE program; and
 (2)in section 22 (15 U.S.C. 649)— (A)in subsection (b)—
 (i)in paragraph (1), by striking Service Corps of Retired Executives and inserting SCORE program; and (ii)in paragraph (3), by striking Service Corps of Retired Executives and inserting SCORE program; and
 (B)in subsection (c)(12), by striking Service Corps of Retired Executives and inserting SCORE program. (b)Other laws (1)Small Business Reauthorization Act of 1997Section 707 of the Small Business Reauthorization Act of 1997 (15 U.S.C. 631 note) is amended by striking Service Corps of Retired Executives (SCORE) program and inserting SCORE program (as defined in section 8(c)(1) of the Small Business Act).
 (2)Veterans Entrepreneurship and Small Business Development Act of 1999Section 301 of the Veterans Entrepreneurship and Small Business Development Act of 1999 (15 U.S.C. 657b note) is amended by striking Service Core of Retired Executives and inserting SCORE program.
 (3)Military Reservist and Veteran Small Business Reauthorization and Opportunity Act of 2008Section 3(5) of the Military Reservist and Veteran Small Business Reauthorization and Opportunity Act of 2008 (15 U.S.C. 636 note) is amended by striking the Service Corps of Retired Executives and inserting the SCORE program.
 (4)Children’s Health Insurance Program Reauthorization Act of 2009Section 621 of the Children’s Health Insurance Program Reauthorization Act of 2009 (15 U.S.C. 657p) is amended—
 (A)in subsection (a), by striking paragraph (4) and inserting the following:  (4)the term SCORE program means the SCORE program authorized by section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B));; and
 (B)in subsection (b)(4)(A)(iv), by striking Service Corps of Retired Executives and inserting SCORE program. (5)Energy Policy and Conservation ActSection 337(d)(2)(A) of the Energy Policy and Conservation Act (42 U.S.C. 6307(d)(2)(A)) is amended by striking Service Corps of Retired Executives (SCORE) and inserting SCORE program.
 6.DefinitionsIn this Act: (1)Administration; AdministratorThe terms Administration and Administrator mean, respectively, the Small Business Administration and the Administrator thereof.
 (2)SCORE Association; SCORE ProgramThe terms SCORE Association and SCORE program have the meaning given those terms, respectively, under section 8(c)(1) of the Small Business Act, as added by section 2 of this Act.
			
	Passed the House of Representatives October 21, 2019.Cheryl L. Johnson,Clerk
